PER CURIAM HEADING






                     NO. 12-05-00420-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 321ST
IN THE INTEREST OF D.T., K.T., AND
M.T., CHILDREN                                              §     JUDICIAL DISTRICT COURT OF

§SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.3.  On January 11, 2006, we notified Appellant Robert Taliaferro
that the filing fee was due to have been paid on or before January 9, 2006, but had not been received. 
See Tex. R. App. P. 5.  The notice further provided that unless the filing fee was paid on or before
January 23, 2006, the appeal would be presented for dismissal in accordance with Rule 42.3.  The
date for paying the filing fee has passed, and Taliaferro has not complied with the Court’s request. 
Because Taliaferro has failed, after notice, to comply with Rule 5, his appeal is dismissed.  See Tex.
R. App. P. 42.3(c).  This dismissal does not affect the appeal of any other party.
Opinion delivered February 8, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.






(PUBLISH)